                8:18-cv-00591-RGK-PRSE Doc # 1 Filed: 12/26/18 Page 1 of 5 - Page ID # 1

Pro Se 5 (Rev. 12/ 16) Compl ai nt for a Civil Case All egi ng Negligence


                                                                                                                                   FILED
                                           UNITED STATES DISTRICT                                     COURi1~·fRriirb~~k51~X~~A       1

                                                                               forilie                               Z
                                                                                                                       01 8DEC 26 AH 8: 43
                                                                            District of Nebraska

                                                                                 Division




                        Ryan Elliot Fehderau
                                                                                  )
                                                                                         Case No.      8·. ,ec v59 I
                                                                                                      (to be filled in by the Clerk 's Office)
                                                                                  )
                               Plaintiff(s)                                       )
(Write the fit// name of each plaintiff who is filing this complaint. If          )
the names of all the plaintiffs cannot flt in the space above, please
                                                                                  )
                                                                                         Jury Trial: (check one)      D Yes D           No
write "see attached" in the space and attach an additional page
with the fu ll list of names.)                                                    )
                                     -v-                                          )
                                                                                  )
                                                                                  )
                                                                                  )
                    Catholic Health Initiatives                                   )
                                                                                  )
                              Defendant(s)
(Write the fit// name of each defendant who is being sued. If the                 )
names of all the defendants cannot flt in the space above, please                 )
write "see attached" in the space and attach an additional page                   )
with the full list of names.)



                          COMPLAINT FOR A CIVIL CASE ALLEGING NEGLIGENCE
                                                     (28 U.S.C. § 1332; Diversity of Citizenship)


I.         The Parties to This Complaint
           A.         The Plaintiff(s)

                      Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                      needed .
                                  Name                                      Ryan Ell iot Fehderau
                                  Street Address                             16415 Saratoga St
                                  City and County                           Omaha Douglas
                                  State and Zip Code                        Nebraska 68116
                                                                                            ---
                                  Telephone Number                          4027092046
                                  E-mail Address                            rfehderau(a),gmai I.com


          B.          The Defendant(s)

                      Provide the information below for each defendant named in the complaint, whether the defendant is an
                      individual, a government agency, an organization, or a corporation. For an individual defendant,
                      include the person's job or title (if known) . Attach additional pages if needed .


                                                                                                                                                 Page I of S
               8:18-cv-00591-RGK-PRSE Doc # 1 Filed: 12/26/18 Page 2 of 5 - Page ID # 2

Pro Se 5 (Rev. 12/16) Complaint for a Civil Case Alleging Negligence


                     Defendant No. 1
                                  ame                                  Catholic Health Initiatives
                                Job or Title (if known)
                                Street Address                         415 S 25 th Ave
                                                                                     ---
                                City and County                        Omaha Douglas
                                                                                         ---
                                State and Zip Code                     Nebraska 68131
                                                                                     ----
                                Telephone Number                       4027175300
                                E-mail Address        (if known)



                     Defendant No. 2
                                Name
                                Job or Title    (if known)

                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address        (if known)



                     Defendant No. 3
                                  ame
                                Job or Title    (if known)

                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address        (if known)



                     Defendant No. 4
                                Name
                                Job or Title (if known)
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone         umber
                                E-mail Address        (if known)




                                                                                                     Page 2 of 5
               8:18-cv-00591-RGK-PRSE Doc # 1 Filed: 12/26/18 Page 3 of 5 - Page ID # 3

Pro Se 5 (Rev. 12/16) Complaint for a Civil Case Alleging Negligence


II.       Basis for Jurisdiction

          Federal courts are courts of limited jurisdiction (limited power). Under 28 U .S.C. § 1332, federal courts may
          hear cases in which a citizen of one State sues a citizen of another State or nation and the amount at stake is
          more than $75,000. In that kind of case, called a diversity of citizenship case, no defendant may be a citizen of
          the same State as any plaintiff. Explain how these jurisdictional requirements have been met.


          A.         The Plaintiff(s)

                     I.         If the plaintiff is an individual
                                The plaintiff, (name)           Ryan Elliot Fehderau                        , is a citizen of the
                                State of (name)        Nebraska

                     2.         If the plaintiff is a corporation
                                The plaintiff, (na me)                                                           , is incorporated
                                und er the laws of the State of (name)
                                and has its principal place of business in the State of (name)



                     (If more than one plaintiff is named in the complaint, attach an additional page providing the
                     same information for each additional plaintiff.)

          B.         The Defendant(s)

                     I.         If the defendant is an individual
                                The defendant, (na me)                                                           , is a citizen of
                                                                                                      ----
                                the State of (name)                                                           Or is a citizen of
                                (foreign nation)



                     2.         If the defendant is a corporation
                                The defendant, (name)           Catholic Health Initiatives                 , is incorporated under
                                the laws of the State of (name)         Nebraska                                       , and has its
                                principal place of business in the State of (name)        Nel?r~ j k t:l_
                                Or is incorporated under the laws of (forei~n nation)
                                and has its principal place of business in (name)

                     (If more than one defendant is named in the complaint, attach an additional page providing the
                     same information for each additional defendant.)

          C.         The Amount in Controversy

                     The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                     stake-is more than $75 ,000, not counting interest and costs of court, because (explain):



                                                                                                                             Page 3 of 5
              8:18-cv-00591-RGK-PRSE Doc # 1 Filed: 12/26/18 Page 4 of 5 - Page ID # 4

Pro Se 5 (Rev. 12/ 16) Complaint for a Civil Case Alleging Negligence


                      10,000,000 dollars. Assault




III.      Statement of Claim

          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
          the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.


          On (date)           05/01 /2018        , at (place)     Lasting Hope Recovery Center
                                                                                     -------------------
          the defendant(s): (I) performed acts that a person of ordinary prudence in the same or similar circumstances
          would not have done; or (2) failed to perform acts that a person of ordinary prudence would have done under the
          same or similar circumstances because (describe the acts or fa ilures to act and why they were negligent)
          Felony false imprisonment.




          The acts or omissions caused or contributed to the cause of the plaintiff's injuries by (exp lain)
          Omission supervision.




IV.       Relief

          State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
          arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
          the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
          punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
          punitive money damages.
          Punitive 10 million dollars




                                                                                                                     Page 4 of 5
                8:18-cv-00591-RGK-PRSE Doc # 1 Filed: 12/26/18 Page 5 of 5 - Page ID # 5

Pro Se 5 (Rev. 12/16) Complaint fo r a Civil Case Alleging Negligence



V.        Certification and Closing

          Under Federal Rule of Civil Procedure 11 , by signi ng below, I certify to the best of my knowledge, information,
          and belief that this comp laint: (I) is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
          requirements of Rule 11.

          A.         For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case- related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.


                      Date of signing:                      12/2 5/2018


                     Signature of Plaintiff                   K~~ ~
                      Printed Name of Plaintiff              Ryan Elliot Fehderau


          B.         For Attorneys

                      Date of signing:


                      Signature of Attorney
                      Printed      ame of Attorney
                      Bar Number
                     Name of Law Firm
                      Street Address
                      State and Zip Code
                      Telephone        umber
                      E-mail Address




                                                                                                                       Page 5 of 5
